DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has not argued against the previous actions claim objection to claim 1.  This objection is maintained.  
Applicant argues that the “amendments (and cancellations?)” render the indefiniteness rejection moot.  The office respectfully notes Applicant has neither cancelled nor amended claims 6, 7, and 9, and no aspect of the canceled claim 4, nor amendments into claim 1, addresses any feature of the language the office argued as indefinite with claims 6, 7, and 9.  The office cannot find persuasive these arguments lacking any cohesive argument or explanation of the features.
Applicant’s arguments with respect to the 102/103 rejections of the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “an outboard section” in line 2 and “an outboard blade section” (emphasis added) in line 5.  The second element should be disclosed as “the outboard blade section” for proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites: “Scheduling simultaneous workflow stages”.
	The office is unclear if the intent of simultaneous is that the two stages occur simultaneously, or the work in a single stage occur simultaneously.  Claim 7 does not clarify this feature, and thus retains the indefiniteness.
	Claim 6 is additionally rejected for the feature, “scheduling two simultaneous workflow stages; manufacturing three outboard sections and one inboard section during one workflow stage; and manufacturing two inboard sections during the other workflow stages.” (emphasis added). The office notes that as workflow stage has no definite duration or definition given only that the manufacturing is performed ‘during the stage’, the office is unclear as to the intended extent in the claim. Given that the division of the two stages be arbitrarily labelled as first and second stage with the broadness of the current claim the office is unclear as the extent of the intended claim. For the purpose of compact prosecution, the office will presume the duration is the time to make the full three blades of a three bladed wind turbine, and that each workflow stage occurs over the entire time period set as they are to occur simultaneously.  The indefiniteness carries over to the unfinished claim 7.
after completion of both casting processes”. (Emphasis added). The office is unclear as to the interpretation of joined after completion, as it is being used.  The office is unsure if the feature is they are joined as an additional separate step AFTER completion of each individual casting separately.  Or if the feature is disclosing that the completing of both casting processes.   Applicant is encouraged to utilize either specific language disclosing each step is finished and then a joining process is performed, or during the completion of both casting processes the blade sections are joined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0108736 to Schuring (S1) in view of US 2018/0223796 to Yarbrough et al. (Y1).
In Re Claim 1, S1 teaches, A method of manufacturing wind turbine blades (Fig 1: 10), wherein each rotor blade comprises an inboard section (Fig. 5a: 70) and an outboard section (74), the method comprising:
Manufacturing the inboard blade section comprising a root end (Fig 5b: 16) and a transition region (Fig 5a shows the transition from narrow root to broad airfoil) using a first casting process*; and [Page 5, ¶89 discloses attaching the elements as individual shells to the spar through attachment.  ¶94 discloses a similar layup of shells attached around a spar method is 
Manufacturing the outboard blade section comprising an airfoil region (the tip of the blade has an airfoil shape) using a second casting process (Page 4, ¶85 discloses the tip is formed in a closed mold process.) that is different from the first casting process. 
providing a connector interface (Fig 5a: right side of 2) shows an interface of connection on element 72 that acts as a method of connecting the inboard blade section and the outboard blade section.
*Regarding the limitation, “Manufacturing the inboard blade section comprising a root end and a transition region using a first casting process … using a second casting process that is different from the first casting process”, as discussed above, it is apparent that S1 manufactures the root portion using the same process as the main blade portion (i.e. an open mold process). However, insofar as this is not explicitly stated, claim 1 is alternatively rejected under 35 USC 103, as follows: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casting process of the root, which discloses casting two shells to be affixed to a spar, to provide wherein the first casting process is an open mold casting process, as S1 suggests that the forming two shells to affix to a spare can be an open mould process, when referring to the main blade portions. This would yield a different casting process for the inboard blade section (open-mould) as opposed to the outboard section (closed-mould).

S1 does not teach:
	The connector interface disposed at least partially inside at least one of the inboard blade section and the outboard blade section.

Y1 teaches:
	A connector interface(Fig 12, 166) that is at least partially inside an outboard section for connection to a second interface portion(158, 179) that is partially inside an intervening structure for connecting the inboard and outboard blade sections. [Page 7, ¶61 gives several of the structural elements.] This provides a joint that avoids the disadvantages of mechanical fasteners which can increase the weight, metal connectors which can increase lightning strikes. [Page 1, ¶5.]  Further the connection interface permits effective load transfer between segments, and allows some flexibility and relative moment between members, and spread out the loads across a larger area. [Page 3, ¶30.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1 to include a joint connection interface at least partially inside a turbine blade outboard section as taught by Y1, for the purpose of providing an effective interface between the structures, avoid associated weight and lighting risks of metal fasteners, provide a more flexible load transfer that spreads the load out more evenly at the blade.  This would yield the limitation of claim 1.

In Re Claim 2, S1 shows, the first casting process is an open-mould casting process. (See rejection of claim 1.)
In Re Claim 3, S1 shows, wherein the second casting process is a closed-mould process. (See rejection of claim 1.)
In Re Claim 5, Y1 shows, joining the inboard section to the outboard section to complete the rotor blade. [Figures 12-13, 166, 158, 180, show the blade is connected together in a final stage to form the blade.] 
In Re Claim 6
Scheduling two simultaneous workflow stages; [Per the 112 rejection above the office can determine the workflow stage as any value including the time to produce a full set of three blades for a wind turbine.)
Manufacturing three outboard sections and one inboard section during one workflow stage; and [Fig 1 shows that for a turbine three blades need to be constructed.  Per the 112 above the formation of such would require three outboard sections and three inboard, which may be labelled as first or second workflow stages as desired.]
Manufacturing two inboard sect5ions during the other workflow stage. [Per the 112 above, the office may designate the formation of the second two outboard sections as the second workflow stage.]
In Re Claim 7, S1 shows, claim 6, wherein a duration of a workflow stage is determined on a bases of a time required to manufacture the inboard blade section.  [As the inboard blade sections must be manufactured to form the final blades, the workflow stage duration to make and assemble all three blades must be based upon and include the formation of the inboard blade sections.]
In Re Claim 8, S1 shows, wherein the inboard blade section and the outboard blade section are joined during one of the two casting processes. [Page 6,  ¶99 discloses the blade may be formed in two parts, the first two sections by the method above, and the final portion as a tip affixed to them.  ¶97 discloses the closed mold forming the blade tip can be made such that the tip is formed and molded on the end of the blade during the casting of the blade tip.]
In Re Claim 9, S1 shows, wherein the inboard blade section and the outboard blade section are joined after completion of both casting processes. [Per the 112 above and the rejection of claim 8, one option is the joining of the two structures after the first blade is completed and the other, during the completion of its casting is affixed.  For the alternative interpretation, Page 5, ¶96 discloses the tip may 
In Re Claim 10, S1 shows, a wind turbine rotor blade (Fig. 5 b: 10) manufactured using the method according to claim 1.
In Re Claim 11, S1 shows,  claim 10, wherein the inboard blade section includes the blade root end and a transition region, and wherein a length of the inboard blade section comprises up to 90% of an overall blade length. [Page 4, ¶83 discloses the root end inboard section may extend to 33% of the length.  This falls within the range of ‘up to 90%.’]
In Re Claim 12, S1 shows, claim 10, wherein a length of the inboard blade section comprises at least 10% of an overall blade length. [See rejection of claim 11, above, the inboard section can be for example, 33%, which is greater than 10%.]

Claim Rejections - 35 USC § 103
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1 and Y1 as applied to claim 1 and further in view of optimization.
In Re Claim 13, S1 teaches, claim 10, wherein the rotor blade has a length of at least 70 m and has a mass. [Page 1, ¶20 discloses the blade may be over 70 metres.]

S1 does not teach:
	Wherein the inboard blade section mass of 700 kg/m in a transition region.  

	The office notes that the mass of a blade is a property determined by the manufacturing requirements of the wind turbine.  The mass, is determined by its material, which is selected for combinations of low weight, which requires less wind force for rotation, and high strength, which 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material selection and size of the wind turbine blade, such that the mass in a region of the inboard blade section would be 700 kg/m, as a result of standard optimization, for the purpose of selecting a desirable material to result in the blade needing a low wind force to yield rotation but have a high strength for operation. This would yield the limitation of claim 13.

In Re Claim 14, S1 as modified in claim 13 teaches, the mass in a region of 700 kg/m in a transition region. 

S1 as modified is silent as to:
	The mass in a region of 50 kg/m in the outboard blade section. 

	The office notes the same arguments above with determination of the material and thus mass in a region in a transition region would yield claim 13, would be applicable to an optimization to result in the mass in a region of the outboard blade section as claimed of 50 kg/m.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745